United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2224
Issued: September 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2010 appellant, through his attorney, filed a timely appeal from a
July 27, 2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision denying his
claim for an employment-related injury. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that his bilateral
knee, right hip and back conditions are causally related to a December 15, 2009 employment
incident, as alleged.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the July 27, 2010 OWCP decision and on appeal, appellant
submitted new evidence in the form of a July 6, 2010 medical report. The Board is precluded from reviewing
evidence which was not before OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).
Appellant may resubmit this evidence, together with a written request for reconsideration to OWCP within one year
of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

On appeal appellant’s attorney contends that the July 27, 2010 OWCP decision is
contrary to fact and law.
FACTUAL HISTORY
On December 21, 2009 appellant, then a 46-year-old mail processing clerk, filed a
traumatic injury claim (Form CA-1) alleging that on December 15, 2009 he sustained a left knee
injury after one of the straps on his leg brace came apart while in the performance of duty. In a
December 22, 2009 attending physician’s report, Lucia Brown, the physician’s assistant of
Dr. Judith Cadore, a family medicine physician, initially examined appellant and diagnosed
bilateral knee and right hip pain and released appellant to light-duty work that same day with
restrictions. She marked the box “yes” that the conditions resulted from the leg brace falling
apart. In a second report dated December 22, 2009, Dr. Cadore followed up and diagnosed
bilateral internal derangement of knee and enthesopathy of right hip region. She indicated that
appellant was walking when the left knee brace gave way which caused him to hyperextend his
left knee and twist his right knee and right hip as he tried to prevent himself from falling.
Dr. Cadore released appellant to light duty that same day.
By letter dated January 6, 2010, OWCP requested additional factual and medical
information from appellant. It allotted appellant 30 days to submit additional evidence and
respond to its inquiries.
By letter dated January 11, 2010, the employing establishment controverted appellant’s
claim.
Appellant submitted December 15, 2009 and February 4, 2010 narrative statements and a
witness statement describing the employment incident.
On December 24, 2009 the employing establishment offered a limited-duty assignment as
a modified mail processing clerk to appellant with the following restrictions: intermittently
lift/carry 25 pounds, 10 pounds continuous for eight hours; bend and stoop for half an hour;
climb, stand, walk, bend stoop, twist, pull and push for one hour.
By decision dated February 11, 2010, OWCP denied appellant’s claim on the basis that
the factual and medical evidence submitted was insufficient to establish fact of injury. It found
that evidence appellant submitted was not sufficient to establish that the described employment
activities occurred as alleged.
On March 3, 2010 appellant, through his attorney, requested an oral hearing and
submitted additional evidence. In a May 24, 2010 medical report, Dr. Rezik A. Saqer, a pain
medicine physician, indicated that appellant was initially seen on March 25, 2010 for low back
pain and bilateral knee pain. He diagnosed right sacroiliac arthropathy, bilateral knee pain and
bilateral knee arthropathy. Faber and Yeoman’s tests were positive on the right side. Dr. Saqer
noted that appellant claimed that his pain was caused by a work-related injury on
December 15, 2009. In a June 1, 2010 medical report, Dr. Saqer prescribed a hinged knee brace
and knee wedge.
A telephonic hearing was held before an OWCP hearing representative on June 9, 2010.
Appellant testified that he sustained an employment-related knee injury and resulting surgery in
2

1995 requiring him to wear a knee brace. He reported a series of modified job offers, and on
December 15, 2009 he was a gate monitor when he felt his knee brace give way and
hyperextended his knee and fell on his right knee and hip.
By decision dated July 27, 2010, an OWCP hearing representative affirmed, as modified,
the February 11, 2010 decision on the grounds that the medical evidence submitted was
insufficient to establish fact of injury. The hearing representative found that although the
described employment activities occurred as alleged3 and a firm diagnosis was provided, the
medical evidence did not establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury5 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty

3

OWCP’s hearing representative reviewed OWCP File No. xxxxxx589 and found that appellant sustained left
knee injuries and OWCP had authorized use of a left knee brace as a result of those injuries.
4

5 U.S.C. §§ 8101-8193.

5

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
6

T.H., 59 ECAB 388 (2008).
1143 (1989).
7

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

Id. See John J. Carlone, 41 ECAB 354 (1989); Shirley A. Temple, 48 ECAB 404 (1997).

3

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
OWCP has accepted that the employment incident of December 15, 2009 occurred at the
time, place and in the manner alleged. The issue is whether appellant’s bilateral knee, right hip
and back conditions resulted from the December 15, 2009 employment incident. The Board
finds that appellant did not meet his burden of proof to establish a causal relationship between
the conditions for which compensation is claimed and the December 15, 2009 employment
incident.
On December 22, 2009 Dr. Cadore diagnosed bilateral internal derangement of the knee
and enthesopathy of the right hip region. She reported that appellant was walking when the left
knee brace gave way which caused him to hyperextend his left knee and twist his right knee and
right hip as he tried to prevent himself from falling and released him to light duty that same day.
In a May 24, 2010 medical report, Dr. Saqer indicated that appellant was seen on March 25,
2010 for low back pain and bilateral knee pain. He diagnosed right sacroiliac arthropathy,
bilateral knee pain and bilateral knee arthropathy and reported positive Faber and Yeoman’s tests
on the right side. Dr. Saqer noted that appellant claimed that his pain was caused by a workrelated injury on December 15, 2009. On June 1, 2010 Dr. Saqer prescribed a hinged knee brace
and knee wedge. Although the Board finds that Drs. Cadore and Saqer did provide firm
diagnoses, they failed to directly address the issue of causal relationship as they did not explain
how the mechanism of the December 15, 2009 employment incident caused or aggravated
appellant’s conditions. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.9 The medical reports of Drs. Cadore and Saqer do not provide medical
rationale explaining how appellant’s bilateral knee, right hip and back conditions were caused or
aggravated by the December 15, 2009 employment incident. Lacking thorough medical rationale
on the issue of causal relationship, the reports are of limited probative value and not sufficient to
establish that appellant sustained an employment-related injury in the performance of duty on
December 15, 2009.
Similarly, Dr. Cadore’s December 22, 2009 attending physician’s report, wherein the box
was marked “yes” for an employment-related injury, was of limited probative value. The Board
has held that a check mark without more, by way of rationale, is insufficient to establish a claim
for compensation.10 As such, the Board finds that appellant did not meet his burden of proof
with this submission.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to the December 15, 2009 employment
incident, he has failed to meet his burden of proof.
8

Id. See Gary J. Watling, 52 ECAB 278 (2001).

9

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

4

On appeal appellant’s attorney contends that the July 27, 2010 OWCP decision is
contrary to fact and law. For the reasons stated above, the Board finds the attorney’s argument is
not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient rationalized medical opinion
evidence to establish that the December 15, 2009 employment incident was causally related to
the bilateral knee, right hip and back conditions. Therefore, appellant failed to meet his burden
of proof to establish a claim for compensation.
ORDER
IT IS HEREBY ORDERED THAT the July 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

